DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and are examined herein.
Claims 2 and 9 are rejected under 35 USC 112(b).
Claims 1-20 are rejected under 35 USC 101.
Claims 1-20 are rejected under 35 USC 102 or 103.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
	Claims 15-20 are directed to a computer program product comprising a “computer readable storage medium”. The published specification at [0107] reads: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber optic cable), or electrical signals transmitted through a wire.” This is a clear and unmistakable disclaimer of signals per se for the claim term “computer readable storage medium”. See MPEP 2111.01, subsection IV.B.

	Claims 1-7 recite various “computer executable components”. As these are “stored in the memory”, these components may only be reasonably interpreted as software. In particular, since the claim implies that the components have a particular structure, the computer executable components fail the third prong of the test for invocation of 35 USC 112(f). That is, the components are not being interpreted as invoking 35 USC 112(f). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 2 and 9 recite “thereby facilitating at least one of reduced turnaround time to execute the quantum program or reduced latency of the quantum device.” However, the claims do not make it clear what the turnaround time or latency are reduced relative to. The specification appears to be silent with respect to any standard for comparison. Without a standard for comparison, a person of ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention. For the purposes of examination, this limitation is being interpreted as not further limiting the claim as there is no reasonable way to guess at the standard of comparison. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.
	
	Step 1
According to the first part of the analysis, in the instant case claims 1-7 are directed to a system comprising at least a processor; claims 8-14 are directed to a method; and claims 15-20 are directed to a computer program product comprising a computer readable storage medium (note claim interpretation). Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).
	
Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.
	
	Claim 1 includes the following recitation of an abstract idea:
	selects a quantum device to execute a quantum program based on one or more run criteria; and (A person could practically select a quantum device based on one or more run criteria. This is a recitation of a mental process.)
	…modifies the quantum program based on one or more attributes of the quantum device to generate a modified quantum program compilation of the quantum program. (A person could practically modify the quantum program based on attributes of the selected quantum device. This is a recitation of a mental process.)

	Claim 2 recites at least the abstract idea identified above regarding claim 1.
	
	Claim 3 recites at least the abstract idea identified above regarding claim 1. 

	Claim 4 recites at least the abstract idea identified above regarding claim 1. Claim 4 further recites
	determines a run order position of the modified quantum program compilation in a queue of the quantum device based on the one or more run criteria. (Determining a run order position of a program in a queue based on one or more run criteria is practical to implement in the human mind. This is a recitation of a mental process.)

	Claim 5 recites at least the abstract idea identified above regarding claim 1. Claim 5 further recites
	modifies at least one of a quantum circuit of the quantum program or a pulse schedule of the quantum program. (The broadest reasonable interpretation of a “quantum circuit” encompasses an abstract representation of a circuit such as a quantum circuit diagram. For example, including a CNOT gate in a circuit diagram is both practical to implement in the human mind and would fall within the broadest reasonable interpretation of the claim. At the level of generality recited, modification of either a quantum circuit or a pulse schedule is practical to perform in the human mind. This is a recitation of a mental process.)

	Claim 6 recites at least the abstract idea identified above regarding claim 1.

	Claim 7 recites at least the abstract idea identified above regarding claim 1.

	Claim 8 includes the following recitation of an abstract idea:
selecting…a quantum device to execute a quantum program based on one or more run criteria; and(A person could practically select a quantum device based on one or more run criteria. This is a recitation of a mental process.)
modifying…the quantum program based on one or more attributes of the quantum device to generate a modified quantum program compilation of the quantum program. (A person could practically modify the quantum program based on attributes of the selected quantum device. This is a recitation of a mental process.)
	
Claims 9-14 recite substantially similar subject matter to claims 2-7, respectively, including substantially the same abstract idea.

	Claim 15 includes the following recitation of an abstract idea:
select…a quantum device to execute a quantum program based on one or more run criteria; and(A person could practically select a quantum device based on one or more run criteria. This is a recitation of a mental process.)
modify…the quantum program based on one or more attributes of the quantum device to generate a modified quantum program compilation of the quantum program. (A person could practically modify the quantum program based on attributes of the selected quantum device. This is a recitation of a mental process.)
	
	Claims 16-19 recite substantially similar subject matter to claims 2-5, respectively, including substantially the same abstract idea in view of the discussion of claim 15.

Claim 20 recites substantially similar subject matter to claims 6 and 7, including substantially the same abstract idea.

Step 2A, Prong 2
	Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

	Claims 1-20 do not represent an improvement to computer technology or any other technology. 

	Claim 1 recites the following additional elements which, considered individually and as an ordered combination, do not integrate the abstract idea into a practical application:
	A system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: a selection component that… an adaptive compilation component that (This is a high level recitation of generic computer equipment and software for performing the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)

Claim 2 recites the following additional elements which, considered individually and as an ordered combination with the additional elements identified above, do not integrate the abstract idea into a practical application:
wherein the adaptive compilation component further (This is a high level recitation of generic computer equipment and software for performing the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
dispatches the modified quantum program compilation (This is a recitation of sending data resulting from the abstract idea from one place to another. This is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
to a queue of the quantum device (The recitation of the queue of the quantum device is an attempt to limit the abstract idea to a particular field of use or technological environment. Limiting the application of the abstract idea to the environment in which the programs are then executed using a queue of a quantum device does not meaningfully limit the claim. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
to execute the modified quantum program compilation, (This does not appear to be a positively recited step. Nevertheless, even if the execution of the program were positively recited, the execution of the quantum program is recited at a high level of generality and uses the quantum device as a tool to implement an existing process (i.e., execution of a quantum program). This is a mere instruction to apply the judicial exception, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
thereby facilitating at least one of reduced turnaround time to execute the quantum program or reduced latency of the quantum device. (This is a statement of an intended result of a step which is itself not positively recited. The purported reduction in turnaround time and latency is a result of performing the abstract idea rather than from any improvement to either the quantum device or to program queuing technology. As is made clear in MPEP 2106.05(a), the judicial exception alone cannot provide the improvement. Even if it were to be asserted that the improvement to turnaround time and latency comes from the queue and quantum device, the claim does not recite a particular way of implementing the queue or quantum device to achieve reduced turnaround time and latency. Instead, the claim merely recites the idea of a solution or outcome. See also rejection under 35 USC 112(b).)

Claim 3 recites the following additional elements which, considered individually and as an ordered combination with the additional elements identified above, do not integrate the abstract idea into a practical application:
wherein the adaptive compilation component further (This is a high level recitation of generic computer equipment and software for performing the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
dispatches the modified quantum program compilation (This is a recitation of sending data resulting from the abstract idea from one place to another. This is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
to a queue of the quantum device (The recitation of the queue of the quantum device is an attempt to limit the abstract idea to a particular field of use or technological environment. Limiting the application of the abstract idea to the environment in which the programs are then executed using a queue of a quantum device does not meaningfully limit the claim. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
to execute the modified quantum program compilation based on a run order position of the modified quantum program compilation in the queue of the quantum device. (This does not appear to be a positively recited step. Nevertheless, even if the execution of the program were positively recited, the execution of the quantum program is recited at a high level of generality and uses the quantum device as a tool to implement an existing process (i.e., execution of a quantum program). This is a mere instruction to apply the judicial exception, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)

Claim 4 recites the following additional elements which, considered individually and as an ordered combination with the additional elements identified above, do not integrate the abstract idea into a practical application:
a scheduler component that (This is a high level recitation of generic computer equipment and software for performing the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)

Claim 5 recites the following additional elements which, considered individually and as an ordered combination with the additional elements identified above, do not integrate the abstract idea into a practical application:
wherein the adaptive compilation component (This is a high level recitation of generic computer equipment and software for performing the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)

Claim 6 recites the following additional elements which, considered individually and as an ordered combination with the additional elements identified above, do not integrate the abstract idea into a practical application:
wherein the one or more attributes of the quantum device are selected from a group consisting of a configuration of the quantum device and a property of the quantum device. (This is a limitation on the type or source of data to be used in performing the abstract idea, which is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)

Claim 7 recites the following additional elements which, considered individually and as an ordered combination with the additional elements identified above, do not integrate the abstract idea into a practical application:
wherein the one or more run criteria are selected from a group consisting of: availability of the quantum device; access to the quantum device; workload of the quantum device; fidelity of the quantum device; complexity of the quantum program; anticipated execution time corresponding to the quantum program; entity software entitlement; entity preference; and entity defined pulse schedule. (This is a limitation on the type or source of data to be used in performing the abstract idea, which is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)

Claim 8 recites the following additional elements which, considered individually and as an ordered combination, do not integrate the abstract idea into a practical application:
computer-implemented… by a system operatively coupled to a processor,…by the system, (This is a high level recitation of generic computer equipment and software for performing the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)

Claims 9-14 recite substantially similar subject matter to claims 2-7, respectively, including substantially similar additional elements. The additional elements of claim 9-14 do not integrate the abstract idea into a practical application for the same reasons in view of the discussion of claim 8.

Claim 15 recites the following additional elements which, considered individually and as an ordered combination, do not integrate the abstract idea into a practical application:
A computer program product facilitating an adaptive compilation of quantum computing jobs process, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:… by the processor,… , by the processor, (This is a high level recitation of generic computer equipment and software for performing the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)

Claims 16-19 recite substantially similar subject matter to claims 2-5, respectively, including substantially similar additional elements. The additional elements of claims 16-19 do not integrate the abstract idea into a practical application for the same reasons in view of the discussion of claim 15.

Claim 20 recites substantially similar subject matter to the combination of claims 6 and 7, respectively, including substantially similar additional elements. The additional elements of claim 20 do not integrate the abstract idea into a practical application for the same reasons in view of the discussion of claim 15.

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.
	
	The additional elements of claims 1, 3-8, 10-15, and 17-20, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea for the same reasons they do not integrate the abstract idea into a practical application.

Claim 2 recites the following additional elements which, considered individually and as an ordered combination with the additional elements identified above, do not amount to significantly more than the abstract idea:
	dispatches the modified quantum program compilation (This is a recitation of sending data resulting from the abstract idea from one place to another. This is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). Moreover, sending or receiving data is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), example i. Receiving or transmitting data over a network.)
	
	Claims 9 and 16 recite substantially similar subject matter to claim 2, including substantially similar additional elements. The additional elements do not amount to significantly more than the abstract idea for substantially the same reasons given above with respect to claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “Smith” (US 2018/0365585 A1).

	Regarding claim 1, Smith teaches
	A system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise:  (Abstract describes techniques for a distributed quantum computing system. Figure 2 provides an overview. [0074] indicates that the server may comprise one or more processors and a memory comprising instructions which may be executed by the processor. [0064-0065] indicates that the operations described in the specification may be implemented as operations performed by a data processing apparatus and that operations may be described using programs or code. In what follows, the components will be interpreted as comprising the software/program/code for performing a particular function.) 
	a selection component that selects a quantum device to execute a quantum program based on one or more run criteria; and ([0043] indicates that job server 220 may select a quantum computing resource for executing a user job request based on user preference or permissions. [0019] indicates that the selection may be based on availability of the resource, speed of the resource, information or state capacity of the resource, a performance metric such as process fidelity of the resource or some combination of these and other factors. The jobs are described at [0015] and may include quantum programs. See also Figure 3A, step 330, described at [0057]. As indicated above, the “selection component” is being interpreted as comprising the software/program/code for performing the selection.)
	an adaptive compilation component that modifies the quantum program based on one or more attributes of the quantum device to generate a modified quantum program compilation of the quantum program. ([0046] indicates that the program may be compiled based on the choice of computing resource such as QPU or QVM. Whether the resource is a quantum processing unit or a quantum virtual machine is an attribute of the resource. The modification from uncompiled to compiled is a modification of the quantum program to generate a modified quantum program compilation. [0062] further indicates that the compilation may be performed based on calibration data of the particular resource. Figure 2, element 230 shows a compiler module. As indicated above, the “adaptive compilation component” is being interpreted as comprising the software/program/code for performing the compilation.)

	Regarding claim 2, the rejection of claim 1 is incorporated herein. Furthermore, Smith teaches
	wherein the adaptive compilation component further dispatches the modified quantum program compilation to a queue of the quantum device to execute the modified quantum program compilation, (Figure 2 shows the data flow from the compiler module 230 to either the QPU queueing module 235 or the QVM queueing module 240. This is described at [0048]. [0049] indicates that the programs are executed. Note that the execution is not positively recited.)
	thereby facilitating at least one of reduced turnaround time to execute the quantum program or reduced latency of the quantum device (Note rejection under 35 USC 112(b). Moreover, this appears to be a statement of an intended result of the execution step, which itself is not positively recited. Nevertheless, [0047] indicates that the resource which is selected may have a shorter run time than a non-selected resource, so the turnaround time is reduced at least relative to the non-selected resource.)

	Regarding claim 3, the rejection of claim 1 is incorporated herein. Furthermore, Smith teaches
	wherein the adaptive compilation component further dispatches the modified quantum program compilation to a queue of the quantum device to execute the modified quantum program compilation based on a run order position of the modified quantum program compilation in the queue of the quantum device. (Figure 2 shows the data flow from the compiler module 230 to either the QPU queueing module 235 or the QVM queueing module 240. This is described at [0048]. [0049] indicates that the programs are executed. [0062-0063] indicates that the program may be pushed on the queue of the computing resource as a schedule of instructions. The schedule of instructions specifies run order positions of the instructions of the program. Note that the execution is not positively recited.)

	Regarding claim 4, the rejection of claim 1 is incorporated herein. Furthermore, Smith teaches
	a scheduler component that determines a run order position of the modified quantum program compilation in a queue of the quantum device based on the one or more run criteria. (Figure 2 shows the data flow from the compiler module 230 to either the QPU queueing module 235 or the QVM queueing module 240. This is described at [0048]. [0049] indicates that the programs are executed. [0062-0063] indicates that the program may be pushed on the queue of the computing resource as a schedule of instructions. The schedule of instructions specifies run order positions of the instructions of the program. [0062] indicates that the schedule may be based on the selected quantum computing resource which was selected based on the run criteria as described above regarding claim 1. The compilation into a schedule of instructions based on run criteria is further described at [0046].)

	Regarding claim 6, the rejection of claim 1 is incorporated herein. Furthermore, Smith teaches
	wherein the one or more attributes of the quantum device are selected from a group consisting of a configuration of the quantum device and a property of the quantum device. ([0046] indicates that the program may be compiled based on the choice of computing resource such as QPU or QVM. The type of quantum computing resource (i.e., QPU or QVM) is both a configuration and property of the quantum device. [0062] further indicates that the compilation may be performed based on calibration data of the particular resource.)

	Regarding claim 7, the rejection of claim 1 is incorporated herein. Furthermore, Smith teaches
	wherein the one or more run criteria are selected from a group consisting of: availability of the quantum device ([0019] “For example , the server 108 may select a particular quantum processor unit (CPU) or other computing resource based on availability of the resource”); access to the quantum device ([0043] describes the selection being based on whether or not a user has permission to run a job on a QPU or QVM or has access to a particular sized qubit array); workload of the quantum device ([0018] “In some cases, the server 108 can perform load balancing, resource testing and calibration, and other types of operations to improve or optimize computing performance.”); fidelity of the quantum device ([0019]: “For example , the server 108 may select a particular quantum processor unit ( CPU ) or other computing resource based on availability of the resource , speed of the resource , information or state capacity of the resource , a performance metric (e.g., process fidelity) of the resource”); complexity of the quantum program ([0063]: “In an implementation, the compiler pushes the schedule of instructions to a queue based on which quantum computing resource has the shorter run time for the schedule of instructions.” Run time on a resource is one measure the complexity of the program.); anticipated execution time corresponding to the quantum program([0063]: “In an implementation, the compiler pushes the schedule of instructions to a queue based on which quantum computing resource has the shorter run time for the schedule of instructions.”); entity software entitlement([0043] describes the selection being based on whether or not a user has permission to run a job on a QPU or QVM or has access to a particular sized qubit array); entity preference ([0075]: “The quantum computing
resource may be a QPU or a QVM. a particular quantum computing resource for the job request may be selected based on a user preference, including a preference for execution of the job on a quantum processing unit (CPU), a preference for execution of the job on a quantum virtual machine (QVM), or no preference.”); and entity defined pulse schedule.

Regarding claim 8, Smith teaches
	A computer-implemented method, comprising:…by a system operatively coupled to a processor…by the system (Abstract describes techniques for a distributed quantum computing system. Figure 2 provides an overview. [0074] indicates that the server may comprise one or more processors and a memory comprising instructions which may be executed by the processor. [0064-0065] indicates that the operations described in the specification may be implemented as operations performed by a data processing apparatus and that operations may be described using programs or code.)
The remainder of claim 8 is substantially similar to claim 1. Claim 8 is rejected with the same rationale, mutatis mutandis.

Claims 9-11 and 13-14 are substantially similar to claims 2-4 and 6-7, respectively, and are rejected with the same rationale in view of the rejection of claim 8, mutatis mutandis.

Regarding claim 15, Smith teaches
A computer program product facilitating an adaptive compilation of quantum computing jobs process, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:…by the processor…by the processor (Abstract describes techniques for a distributed quantum computing system. Figure 2 provides an overview. [0074] indicates that the server may comprise one or more processors and a memory comprising instructions which may be executed by the processor. [0064-0065] indicates that the operations described in the specification may be implemented as operations performed by a data processing apparatus and that operations may be described using programs or code. [0040] indicates that the software may be stored in a memory and executed by one or more processors of the server.)
	The remainder of claim 15 is substantially similar to claim 1. Claim 15 is rejected with the same rationale, mutatis mutandis.

	Claims 16-18 are substantially similar to claims 2-4, respectively, and are rejected with the same rationale in view of the rejection of claim 15, mutatis mutandis.

	Claim 20 is substantially similar to the combination of claims 6-7 and is rejected with the same rationale in view of the rejection of claim 15, mutatis mutandis.

	Claims 1, 6-8, 13-15, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “Richardson” (US 10,592,216 B1).

	Regarding claim 1, Richardson teaches
	A system, comprising: (Abstract describes methods, systems and computer-readable media for a development environment for programming quantum computing resources. Figure 20 shows a computing device that may be used.)
	a memory that stores computer executable components; and (Figure 20, element 3020 stores code 3025. Code for performing a particular function is being interpreted as a “component” which performs that function. The particular functions are described in more detail below.)
	a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: (Figure 20, elements 3010A-N. Column 39, line 51 through column 40, line 9 describe the processors processing code stored in the memory.)
	a selection component that selects a quantum device to execute a quantum program based on one or more run criteria; and (Figure 14, step 1420 “Select a quantum computing resource from a pool of computing resources of a provider network”. Described at column 33, lines 25-54. The selection is based on one or more run criteria including availability (see column 35, lines 24-51) or runtime (see column 16, lines 64-67 and column 32 lines 22-26). As described above, the software/code which may perform these functions is being interpreted as the corresponding component.)
	an adaptive compilation component that modifies the quantum program based on one or more attributes of the quantum device to generate a modified quantum program compilation of the quantum program. (Figure 14, step 1430, described at column 33, line 55 through column 34, line 6. The compilation may be based on a type of resource such as a quantum computer with a particular number of qubits or a particular hardware configuration. As described above, the software/code which performs these functions is being interpreted as the corresponding component.)

	Regarding claim 6, the rejection of claim 1 is incorporated herein. Furthermore, Richardson teaches
	wherein the one or more attributes of the quantum device are selected from a group consisting of a configuration of the quantum device and a property of the quantum device. (Figure 14, step 1430, described at column 33, line 55 through column 34, line 6. The compilation may be based on a type of resource such as a quantum computer with a particular number of qubits or a particular hardware configuration. The number of qubits and hardware configuration examples are both configurations of the quantum device and properties of the quantum device.)

	Regarding claim 7, the rejection of claim 1 is incorporated herein. Furthermore, Richardson teaches
	wherein the one or more run criteria are selected from a group consisting of: availability of the quantum device (The selection is based on one or more run criteria including availability (see column 35, lines 24-51)); access to the quantum device (The selection is based on one or more run criteria including availability (see column 35, lines 24-51). For a device to be available it must be accessible.); workload of the quantum device(The selection is based on one or more run criteria including availability (see column 35, lines 24-51). Availability is indicative of workload, i.e., if a device is available it is not currently busy.); fidelity of the quantum device; complexity of the quantum program (The selection is based on one or more run criteria including runtime (see column 16, lines 64-67 and column 32 lines 22-26). Runtime is one possible way to measure the complexity of a program.); anticipated execution time corresponding to the quantum program (The selection is based on one or more run criteria including runtime (see column 16, lines 64-67 and column 32 lines 22-26); entity software entitlement; entity preference (Column 13, lines 54-67); and entity defined pulse schedule.

Regarding claim 8, Richardson teaches
	A computer-implemented method, comprising:…by a system operatively coupled to a processor…by the system (Abstract describes methods, systems and computer-readable media for a development environment for programming quantum computing resources. Figure 20 shows a computing system/device comprising at least one processor that may be used.)
The remainder of claim 8 is substantially similar to claim 1. Claim 8 is rejected with the same rationale, mutatis mutandis.

Claims 13-14 are substantially similar to claims 6-7 and are rejected with the same rationale in view of the rejection of claim 8, mutatis mutandis.

Regarding claim 15, Richardson teaches
A computer program product facilitating an adaptive compilation of quantum computing jobs process, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:…by the processor…by the processor (Abstract describes methods, systems and computer-readable media for a development environment for programming quantum computing resources. Figure 20 shows a computing system/device comprising at least one processor that may be used. Column 39, line 64 through column 40 line 8 describes implementing the functions using instructions stored on the memory of the system.)
	The remainder of claim 8 is substantially similar to claim 1. Claim 8 is rejected with the same rationale, mutatis mutandis.

	Claim 20 is substantially similar to the combination of claims 6-7 and is rejected with the same rationale in view of the rejection of claim 8, mutatis mutandis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Smith” (US 2018/0365585 A1) in view of “Chaplin” (US 2020/0272926 A1).

	Regarding claim 5, the rejection of claim 1 is incorporated herein. Smith does not appear to explicitly teach 
	wherein the adaptive compilation component modifies at least one of a quantum circuit of the quantum program or a pulse schedule of the quantum program.
	However, Chaplin—directed to analogous art—teaches
	wherein the adaptive compilation component modifies at least one of a quantum circuit of the quantum program or a pulse schedule of the quantum program. (Abstract describes modifying portions of a quantum circuit. This is further described at [0060]. In the combination with Smith, Smith teaches a computer implementation in which processes are effected using software. It is understood that the combination would also be implemented using software, where the “adaptive compilation component” is taken to comprise the software for performing the adaptive compilation taught by Chaplin. Chaplin also teaches embodiments which use instructions, e.g., [0006].)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Smith to modify a quantum circuit of the quantum program as taught by Chaplin because this may result in a quantum circuit which is functionally equivalent but has a lower quantum cost as described by Chaplin at [0060].

	Claims 12 and 19 recite substantially similar subject matter to claim 5 and are rejected with the same rationale in view of the rejections of claims 8 and 15, mutatis mutandis.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Smith” (US 2018/0365585 A1) in view of “Chong” (US 2021/0334081 A1).

	Regarding claim 5, the rejection of claim 1 is incorporated herein. Smith does not appear to explicitly teach 
	wherein the adaptive compilation component modifies at least one of a quantum circuit of the quantum program or a pulse schedule of the quantum program.
	However, Chong—directed to analogous art—teaches
	wherein the adaptive compilation component modifies at least one of a quantum circuit of the quantum program or a pulse schedule of the quantum program. (Abstract describes generating optimized control pulses. This is further described at [0046]. In the combination with Smith, Smith teaches a computer implementation in which processes are effected using software. It is understood that the combination would also be implemented using software, where the “adaptive compilation component” is taken to comprise the software for performing the adaptive compilation taught by Chong. Chong also teaches an embodiment as instructions which effect the operations at [0010].)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Smith to perform adaptive pulse scheduling as taught by Chong because this results in control pulses above a fidelity threshold that minimizes circuit latency as described by Chong at [0046].)

	Claims 12 and 19 recite substantially similar subject matter to claim 5 and are rejected with the same rationale in view of the rejections of claims 8 and 15, mutatis mutandis.

	Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Smith” (US 2018/0365585 A1) in view of “Karalekas” (US 2021/0357797 A1).

	Regarding claim 7, the rejection of claim 1 is incorporated herein. Smith teaches claim 7 as indicated above. For the purposes of compact prosecution, it is indicated how the prior art teaches the final option from the group. Smith does not appear to explicitly teach 
	wherein the one or more run criteria [comprises] entity defined pulse schedule.
	However, Karalekas—directed to analogous art—teaches
	wherein the one or more run criteria [comprises] entity defined pulse schedule. ([0047] describes selecting a computing resource for a program or part of a program. [0037] indicates that th e program may be expressed in terms of pulse sequence. The source of the program is being interpreted as the “entity”. [0090] indicates that specialized resources may exist for particular pulse programs, so these resources may be selected for a particular pulse schedule.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Smith to make a selection based on pulse schedule because this may allow for the program to be run without changing the pulse program as described by Karalekas at [0090]. 

	Claim 14 is substantially similar to claim 7 and is rejected with the same rationale in view of the rejection of claim 8.

	Claim 20 is substantially similar to the combination of claim 6 and 7 and is rejected with the same rationale in view of the rejections of claims 6 and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dadashikelayeh (US 2018/0091440 A1) - Abstract describes techniques for cloud quantum computing. [0075-0076] describes using a queue where commands are executed based on a queue order (i.e., a run order position in the queue).
Haner (A software methodology for compiling quantum programs) – Abstract describes software architecture for compiling quantum programs.
McCaskey (Hybrid programming for near-term quantum computing systems) – Abstract describes a framework for compilation of programs in a hardware independent setting.
McCaskey (A language and hardware independent approach to quantum–classical computing) – Abstract describes XACC a framework that enables quantum acceleration that is independent of underlying quantum computer hardware.
Smith (A Quantum Computational Compiler and Design Tool for Technology-Specific Targets) – Abstract describes a compiler for technology specific targets.
Venturelli (Quantum Circuit Compilation: An Emerging Application for Automated Reasoning) – Abstract describes adaptive quantum circuit compilation.
Smith (US 11,010,145 B1) – Abstract describes performing adaptive compilation of quantum programs.
Dunn (US 10,223,084 B1) – Abstract describes a quantum compiler that compiles based on physical features of the quantum computer.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARKUS A. VASQUEZ/Examiner, Art Unit 2121